Title: William Wirt to Thomas Jefferson, 10 August 1816
From: Wirt, William
To: Jefferson, Thomas


          
            Dear Sir.
            Richmond. August 10. 1816.
          
          I suppose it proceeds from the circumstances of my having lived in your neighbourhood, for several years; the brotherly intimacy and affection which has always subsisted between your nephews, the Mr Carrs, and myself; and the paternal kindness with which you have always treated me, that I feel a sort of filial right to be more troublesome to you, than my judgment can entirely approve: but I
			 beg you to be assured that the same feeling which prompts my applications to you, will dispose me to acquiesce, with undiminished respect and affection, in any refusal on your part to yield to
			 them.
          In the rare intervals of professional duties, and domestic avocations imposed upon me by a large and growing family, I have made such progress in my sketches of Henry’s life, as to justify the hope that they will be ready for the press this autumn. I am very desirous, if it comport entirely with your convenience and inclination, that the manuscript
			 should pass through your hands before it goes to the press: but I repeat my entreaty that you will not yield to this wish, if it will be attended with any sacrafice of your convenience or ease.
			 Besides the advantage to the work and to my self from your previous perusal, & corrections, I am desirous that you should see whether I may not have made a freer use of your communications than you intended.
          The work is now copying by my clerk; if you can accede to my wish, the manuscript shall be forwarded to you, in detachments, as the copy shall be finished. The whole, I presume, will not exceed an hundred and fifty pages; of which, perhaps, one hundred will have been copied, by the time I can receive your answer.
          
            I beg you to accept the assurance of my unvarying respect and affection.
            Wm Wirt
          
        